Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the  first inventor to file provisions of the AIA . 
2.	The Office Action is in response to communication filed on 08/12/2022.      

3.					Response to Arguments
	Applicant’s arguments filed on 08/12/2022, pages 1-5 have been fully considered.
	
Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102/103 have been fully considered. 
1).	
Basically, the applicant argued that the prior art (KESSLER (US 20170366711)) does not teach the limitations of:
A. Among other elements, KESSLER fails to disclose an optical axis coincident with the central axis, 
Since: 
“Kessler fails to disclose these features. Indeed, the examiner never indicates where the supposed “central axis” is defined in the Kessler device, nor does the examiner indicate how the optical axis of the Kessler device is essentially coincident with the central axis… Kessler does not disclose an optical axis coincident with the central axis…the central axis is nowhere near the optical axis of the camera as claimed”.

B. Among other elements, KESSLER fails to disclose front and rear members of the camera for toollessly interengaging with the first and second engagement members of the sled, since: 
“the sleds are interchangeable with a given camera module without the need for tools…Kessler fails to disclose front and rear members of the camera module for toollessly interengaging with the first and second engagement members of the sled…there is no disclosure whatsoever in Kessler of toollessly interengaging the camera 120 with the sled 101 of the Kessler device…the camera module is bolted on to the sled as shown in Fig. 1 of Kessler above, and thus cannot be “toollessly interchangeable” 
“Accordingly, Applicant respectfully submits the rejection should be withdrawn, and the claims allowed” (remark, page 2-4).  
Examiner’s response:
Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner still believe that the prior art KESSLER (US 20170366711) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	First, KESSLER discloses that an optical axis coincident with the central axis, as shown in fig. 1-fig. 3, for example. In fig. 1, the sled is interpreted as the rails 130 and body 131 together, a central axis of the sled (which including 131 and 130), as defined by multiple rails, could be coincident with an optical axis of a camera 120. The center axis defined by rails, does not means it needs be in the bottom of the device, it can be the optical axis of the camera, since the sled including the body of the camera-131, as suggested in paragraph 0021, “… a nozzle 101 is shown for conveying the camera 120 down a pipe by virtue of pressurized water being expelled from the jets 103 of the nozzle 101 …a nozzle comprises a body 131 to support the jets 103 and adapter 102, and a sled wheels, or rails 130 (as shown) to facilitate the nozzles movement down the pipe…;”. Please note: independent claim 1 says: defining a central axis of said each sled, but it does not say explicitly about how the central axis of the sled is defined. 
Second, KESSLER discloses that front and rear members of the camera for toollessly interengaging with the first and second engagement members in fig. 1- fig. 5. In fig. 3, component 103 is interpreted as a first mount which defines first engagement member; and in fig. 5, nails in component 121 is interpreted as a second mount which defines second engagement member; a front member of a camera module 120 is interengaging with first mount 103, as clearly shown in fig. 4, and also fig. 1, and paragraph 0021, … a nozzle 101 is shown for conveying the camera 120 down a pipe by virtue of pressurized water being expelled from the jets 103 of the nozzle 101…; on the other hand, nails in component 121 is interengaging with rear member of a camera module 120, as clearly shown in fig. 5 and also suggested in paragraph 0015, … FIG. 5 shows the back of the camera; paragraph 0024, … the rear end 127 of the housing 121 as shown in FIG. 5 comprises a common valve 501 for interengaging with a pressurized source of gas to pressurize the housing… pressure indicator 502 is provided on the rear end 127 of the housing 12…”. The interengaging is toolllessly, since no tool is required; even if a bolt is needed, as applicant argued, although there is no mention in the prior art, the reference does not disclose that a tool is needed to install a bolt, since it is easily install a bolt by hands. 
In addition to that, the independent claim 1 does not say anything of interengaging a camera with sled, which applicant argued; it only says: “said front and rear members for toollessly interengaging with the first and second engagement members, respectively”; it applicant thinks the invention is about of interengaging a camera with sled, the claim limitation should reflect that instead of the current claim limitations. 
Therefore, KESSLER discloses the  limitations of  an optical axis coincident with the central axis and front and rear members of the camera for toollessly interengaging with the first and second engagement members as recited by independent claim 1.
2) The applicant believed that dependent claims are allowable due to their dependency on independent claim.
Examiner’s response:
Examiner respectively disagree. As explained above, KESSLER discloses the  limitations of  an optical axis coincident with the central axis and front and rear members of the camera for toollessly interengaging with the first and second engagement members as recited by independent claim 1.
 				
Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.	Claims 1 -2, 6-13, 18-19, 21-23, 25-31, 33 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by KESSLER (US 20170366711).

	Regarding claim 1, KESSLER teaches an inspection system (fig. 1) comprising: 
	one or more sleds (fig. 1, the sled is interpreted as the rails 130 and body 131 together; paragraph 0021, … a nozzle comprises a body 131 to support the jets 103 and adapter 102, and a sled), each sled comprising at least: 
	a plurality of rails (fig. 1, component 130; note there are two of 130 in fig. 1, fig. 3)  running lengthwise and defining a central axis of said each sled (as shown in fig. 1, 130 running lengthwise and defining a central axis of said each sled; The center axis defined by rails, does not means it needs be in the bottom of the device, it can be the optical axis of the camera, since the sled including the body of the camera-131, as suggested in paragraph 0021, “… a nozzle 101 is shown for conveying the camera 120 down a pipe by virtue of pressurized water being expelled from the jets 103 of the nozzle 101 …a nozzle comprises a body 131 to support the jets 103 and adapter 102, and a sled wheels, or rails 130 (as shown) to facilitate the nozzles movement down the pipe…;” Please note: independent claim 1 says: defining a central axis of said each sled, but it does not say explicitly about how the central axis of the sled is defined), 
	at least a first mount (fig. 3, component 103) and a second mount (fig. 5, there are nails in 121, which is a second mount), wherein said first mount defines a first engagement member for interengaging a front member of a camera module (as shown in fig. 1; paragraph 0021, … a nozzle 101 is shown for conveying the camera 120 down a pipe by virtue of pressurized water being expelled from the jets 103 of the nozzle 101; fig. 1- fig. 5. In fig. 3, component 103 is interpreted as a first mount which defines first engagement member; and in fig. 5, nails in component 121 is interpreted as a second mount which defines second engagement member ) and said second mount comprises a second engagement member for interengaging a rear member of said camera module (as in fig. 5, nails in 121 comprises a second engagement member for interengaging a rear member ; paragraph 0015, … FIG. 5 shows the back of the camera; a front member of a camera module 120 is interengaging with first mount 103, as clearly shown in fig. 4, and also fig. 1, and paragraph 0021, … a nozzle 101 is shown for conveying the camera 120 down a pipe by virtue of pressurized water being expelled from the jets 103 of the nozzle 101…; on the other hand, nails in component 121 is interengaging with rear member of a camera module 120, as clearly shown in fig. 5 and also suggested in paragraph 0015, … FIG. 5 shows the back of the camera; paragraph 0024, … the rear end 127 of the housing 121 as shown in FIG. 5 comprises a common valve 501 for interengaging with a pressurized source of gas to pressurize the housing… pressure indicator 502 is provided on the rear end 127 of the housing 12…”); 
	at least one nozzle (fig. 1, component 101; paragraph 0018, … a camera 120 operatively connected to the nozzle 101) comprising an interface configured for connection to a hose (fig. 4, 150) and one or more jets (fig. 1, component 103) configured for communicating fluid from said hose outward (as shown in fig. 4; paragraph 0019, … attaching a hose 150 to a nozzle 101, the nozzle having one or more jets 103 and having a camera 120 operatively connected thereto);
	said camera module comprising at least, 
	a housing (fig. 5, component 121; paragraph 0018, … a water-proof housing 121); 
	a camera (fig. 1, 120) in said housing and having an optical axis (as shown in fig. 1); 
	at least one battery (paragraph 0028, … the camera system 120 is powered by batteries contained within the housing 121); 
	and said front and rear members for toollessly interengaging with the first and second engagement members (fig. 3 shows the front members for toollessly interengaging with the first and engagement members 103; fig. 5 shows the rear members for toollessly interengaging with the second engagement members nails; The interengaging is toolllessly, since no tool is required; even if a bolt is needed (the prior art does not mention a bolt), the prior art does not disclose that a tool is needed to install a bolt, since it is easily install a bolt by hands), respectively, such that the optical axis is essentially coincident with the central axis (as shown in fig. 3 and fig. 5; as also shown in fig. 1; a central axis of the sled (which including 131 and 130), as defined by multiple rails, is coincident with an optical axis of a camera 120. The center axis defined by rails, does not means it needs be in the bottom of the device, it can be the optical axis of the camera, since the sled including the body of the camera-131).

Regarding claim 2, I KESSLER teaches the limitations of claim 1 as discussed above. In addition, KESSLER further discloses that said at least two sleds comprises at least two sleds, a first sled and a second sled (as shown in fig. 3, there are two sleds under 102), said first and second sleds being configured for pipes having different diameters (as shown in fig. 4, pipe 400 has different diameters; paragraph 0019, The nozzle-mounted camera system 100 is particularly well suited for inspecting the interior of pipes such as sewer and storm pipes 400 (see FIG. 4)).

Regarding claim 6, I KESSLER teaches the limitations of claim 1 as discussed above. In addition, KESSLER further discloses that at least one of said front or rear members are biased axially and outwardly from said housing such that when said camera module is disposed between said first and second mounts at least one of said front or rear members urges against said first or second mounts to secure said camera module to said each sled (as shown in fig. 3, the front member 103 and nails are biased axially and outwardly from said housing such that when said camera module is disposed between said first and second mounts at least one of said front members urges against said first mounts to secure said camera module to said each sled under 102).

Regarding claim 7, I KESSLER teaches the limitations of claim 6 as discussed above. In addition, KESSLER further discloses that rear member is biased axially and outwardly from said camera module (as shown in fig. 5, rear member (nails+503+504) are biased axially and outwardly from said camera module).

Regarding claim 8, I KESSLER teaches the limitations of claim 7 as discussed above. In addition, KESSLER further discloses that rear member has a retracted position and an extended position (as shown in fig. 5, the chain 504 makes a retracted position and an extended position of 503), wherein said rear member urges against said second mount to thereby urge said front member against said first mount, thereby securing said camera module between said first and second mounts (as shown in fig. 3 and fig. 5; paragraph 0029-0033, … the cap 503 is connected to the housing 121 with a chain 504… Once the memory device is installed through the access port, the cap 503 is screwed onto the protrusion 505 tight… Once the cap 503 is screwed in place, in one embodiment, the light 180 around the on/off switch 140 begins to flash).

Regarding claim 9, I KESSLER teaches the limitations of claim 7 as discussed above. In addition, KESSLER further discloses that second engagement member comprises a recess to receive said rear member (fig. 5, one nail near the chain 504 has a recess to receive said rear member).

Regarding claim 10, I KESSLER teaches the limitations of claim 7 as discussed above. In addition, KESSLER further discloses that rear member comprises a retention mechanism (fig. 5, chain 504) to lock said rear member in said retracted position to facilitate installation/removal from said sled (paragraph 0029-0033, … the cap 503 is connected to the housing 121 with a chain 504… Once the memory device is installed through the access port, the cap 503 is screwed onto the protrusion 505 tight…).

Regarding claim 11, I KESSLER teaches the limitations of claim 10 as discussed above. In addition, KESSLER further discloses that said retention mechanism is configured such that a partial revolution of said rear member relative to said camera module engages/disengages said rear member from said retracted position (fig. 5, the chain controls the 503 to partial revolution of said rear member relative to said camera module engages/disengages said rear member from said retracted position).

Regarding claim 12, I KESSLER teaches the limitations of claim 6 as discussed above. In addition, KESSLER further discloses that said first mount comprises a first key, and said front member comprises a second key (fig. 5, 502 is the first key and 509 is second key).

 
Regarding claim 13, I KESSLER teaches the limitations of claim 12 as discussed above. In addition, KESSLER further discloses that said first and second keys interengage to prevent said camera module from moving laterally with respect to said central axis portion (as shown in fig. 4/fig. 5, the camera stays in the central axis; paragraph 0033, … the operator checks to determine if the pressure indicator 502 is indicating that the pressure is sufficient within the housing. As mentioned above, in one embodiment, this would simply be a matter of observing whether the indicator 502 is sticking out. If the pressure indicator switch is not sticking out, then the housing must be pressurized until it does).

Regarding claim 18, I KESSLER teaches the limitations of claim 1 as discussed above. In addition, KESSLER further discloses that camera module comprises memory in said housing operatively connected to said camera for recording images from said camera (paragraph 0019, … the camera having memory for recording images).

Regarding claim 19, I KESSLER teaches the limitations of claim 18 as discussed above. In addition, KESSLER further discloses that camera module comprises a wireless transmitter for transmitting images in said memory to an external receiver (paragraph 0027, … This data transfer interference may be over a cable or it may be wireless).


Regarding claim 21, I KESSLER teaches the limitations of claim 1 as discussed above. In addition, KESSLER further discloses that a charging coil operatively coupled to said battery, said charging coil being configured inductive coupling with an external charger to charge said battery (paragraph 0029, … battery charger interface 508 for charging the batteries of the device).

Regarding claim 22, I KESSLER teaches the limitations of claim 21 as discussed above. In addition, KESSLER further discloses that said charging coil is disposed on the bottom of said camera module (fig. 5, 508 is on the bottom of the camera).

Regarding claim 23, I KESSLER teaches the limitations of claim 22 as discussed above. In addition, KESSLER further discloses that a charger having a form factor such that said charger fits between adjacent rails of the smallest one of said one or more sleds (fig. 1 and fig. 5; it tells that 508 the charger fits between adjacent rails of the smallest one of said one or more sleds).

Regarding claim 25, I KESSLER teaches the limitations of claim 1 as discussed above. In addition, KESSLER further discloses that an internal pressure sensor to indicate when the pressure in said camera module is below a predetermined pressure (fig. 5, 502; paragraph 0033, determine if the pressure indicator 502 is indicating that the pressure is sufficient within the housing.).

Regarding claim 26, I KESSLER teaches the limitations of claim 25 as discussed above. In addition, KESSLER further discloses that said internal pressure sensor is operatively connected to said one or more lights such that when the pressure in said camera module is below a predetermined pressure, said one or more lights turn on/off in a predetermined pattern (paragraph 0031-0033, the camera 120 also comprises a light 180 (e.g., LED) to indicate the functional status of the camera…to determine if the pressure indicator 502 is indicating that the pressure is sufficient within the housing. As mentioned above, in one embodiment, this would simply be a matter of observing whether the indicator 502 is sticking out. If the pressure indicator switch is not sticking out, then the housing must be pressurized until it does).

Regarding claim 27, I KESSLER teaches the limitations of claim 26 as discussed above. In addition, KESSLER further discloses that said predetermined pattern comprises flashing on and off (paragraph 0033, … the light 180 around the on/off switch 140 begins to flash).

Regarding claim 28, I KESSLER teaches the limitations of claim 26 as discussed above. In addition, KESSLER further discloses that predetermined pattern comprises turning on only a portion of said one or more lights (paragraph 0031, … a light 180 (e.g., LED) to indicate the functional status of the camera. For example, the light 180 can be configured to flash at different frequencies, or display different colors, or stay on or off depending on different conditions; when light to flash at different frequencies, or display different colors, it is predetermined pattern comprises turning on only a portion of said one or more lights).

Regarding claim 29, I KESSLER teaches the limitations of claim 1 as discussed above. In addition, KESSLER further discloses that comprises a valve accessible from the exterior of said housing (fig. 5, component 501; paragraph 0024, … comprises a common valve 501).

Regarding claim 30, I KESSLER teaches the limitations of claim 29 as discussed above. In addition, KESSLER further discloses that comprising a pressurizer having a quick connect for interengaging said valve to pressurize said camera module (paragraph 0024, …the rear end 127 of the housing 121 as shown in FIG. 5 comprises a common valve 501 for interengaging with a pressurized source of gas to pressurize the housing).

Regarding claim 31, I KESSLER teaches the limitations of claim 1 as discussed above. In addition, KESSLER further discloses that camera module also comprises an on-off switch (fig. 5, component 509; paragraph 0030, … the button 140 works in conjunction with an other switch (see, e.g., the main switch 509, see FIG. 5)).

Regarding claim 33, I KESSLER teaches the limitations of claim 1 as discussed above. In addition, KESSLER further discloses that said nozzle is connected to said second mount (as shown in fig. 1-4; paragraph 0018, … The system 100 comprises a nozzle 10 having an adapter 102 (see FIG. 2) for attaching a hose 150 (see FIG. 4) and one or more, jets 103; and a camera 120 operatively connected to the nozzle 101).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
 
6.	Claim 3 is  rejected are rejected under 35 U.S.C. 103 as being unpatentable over KESSLER (US 20170366711) and in view of WU (CN 208605889 U).
       
	Regarding claim 3,  KESSLER teaches the limitations of claim 2 as discussed above. In addition, KESSLER further discloses that said first and second mounts of said first and second sleds have identical first and second engagement members (as shown in fig. 3, , the first and second sled under has identical first and second engagement members).
	It is noticed that KESSLER does not disclose explicitly first and second sleds are interchangeable with said camera module.
	WU disclose of first and second sleds are interchangeable with said camera module (page 10, … , the industrial camera… the first sliding rail structure 12 of the first bump 122 can be interchangeable with the first sliding first sliding slot 11).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that first and second sleds are interchangeable with said camera module as a modification to the system for the benefit of provide flexibility to the camera (page10).

7.	Claim 4  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over KESSLER (US 20170366711) and in view of Kiest et al. (US 20150192237).
       
	Regarding claim 4,  KESSLER teaches the limitations of claim 2 as discussed above..
	It is noticed that KESSLER does not disclose explicitly configured for a 6-inch pipe, and for an 8-inch pipe.
	Kiest disclose of configured for a 6-inch pipe, and for an 8-inch pipe (as shown in fig. 3; paragraph 0056-0060, … the main pipe 58 may be approximately 8-inches in diameter, the lateral pipe 60 6-inches in diameter… a camera 78 positioned at the end of a hose or tube 80 can be positioned in either the main pipe 58 or one of the supplemental pipes 64, 67).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that configured for a 6-inch pipe, and for an 8-inch pipe as a modification to the system for the benefit of provide flexibility to the camera (paragraph 0058).

8.	Claim 5  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over KESSLER (US 20170366711) and in view of WANG (CN 106024331).
       
	Regarding claim 5,  KESSLER teaches the limitations of claim 2 as discussed above..
	It is noticed that KESSLER does not disclose explicitly one or more wheel assemblies configured for attachment to said rails of said second sled.
	WANG disclose of one or more wheel assemblies configured for attachment to said rails of said second sled (as shown in fig. 1, wheel 25 attached to sleds 24; page 6, … with multiple wheel bottom of the sled).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that one or more wheel assemblies configured for attachment to said rails of said second sled as a modification to the system for the benefit of can move to the transformer by wheel group (page 6).


9.	Claims 14-17 are  rejected are rejected under 35 U.S.C. 103 as being unpatentable over KESSLER (US 20170366711) and in view of KOCH  (CH 702245).
       
	Regarding claim 14,  KESSLER teaches the limitations of claim 1 as discussed above. 
	It is noticed that KESSLER does not disclose explicitly comprises a self-leveling mechanism to allow said camera module to self level.
	KOCH disclose of comprises a self-leveling mechanism to allow said camera module to self level (fig. 2; claim 11, … self-leveling camera head (1) according to claim 10, characterized in that between the panoramic head and the camera (5) a guide rail is arranged along which the camera (5) is displaceable such that the entrance pupil of this camera (5) in the vertical axis of rotation of the panoramic head is positionable.).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that comprises a self-leveling mechanism to allow said camera module to self level as a modification to the system for the benefit of provide self-leveling to the camera (page 8).

	Regarding claim 15,  the combination of KESSLER, KOCH teaches the limitations of claim 14 as discussed above. In addition, KESSLER further discloses that the interengagement between said rear member and said second engagement member allows for rotational movement between said camera and said nozzle (as shown in fig. 5, the chain 504 allows for rotational movement between said camera and said nozzle).

	Regarding claim 16,  the combination of KESSLER, KOCH teaches the limitations of claim 14 as discussed above. In addition, KESSLER further discloses that front member comprises an annular member  (fig. 4, 103) which is rotationally connected to the camera module (as shown in fig. 4), such that when the annular member is interengaged with the first engagement member said camera module rotates relative to said first mount (as shown in fig. 4).

	Regarding claim 17,  the combination of KESSLER, KOCH teaches the limitations of claim 15 as discussed above. In addition, KESSLER further discloses that camera is configured such that a majority of its weight is below said optical axis (as shown in fig. 1); KOCH further discloses that camera self-levels when connected to said each sled (fig. 2).
	The motivation of combination is the same as in claim 14’s rejection.

10.	Claim 20 is  rejected are rejected under 35 U.S.C. 103 as being unpatentable over KESSLER (US 20170366711) and in view of HUANG et al. (CN 209382005 ).
       
	Regarding claim 20,  KESSLER teaches the limitations of claim 19 as discussed above. 
	It is noticed that KESSLER does not disclose explicitly wireless transmitter is a Wi-Fi wireless transmitter.
	HUANG disclose of wireless transmitter is a Wi-Fi wireless transmitter (page 7, … , the wireless transmission device 24 for short-distance control or remote control, the short range control can use WIFI).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that wireless transmitter is a Wi-Fi wireless transmitter as a modification to the system for the benefit of short range control with WIFI (page 7).

11.	Claim 24 is  rejected are rejected under 35 U.S.C. 103 as being unpatentable over KESSLER (US 20170366711) and in view of Maschhoff (US 20180054598).
       
	Regarding claim 24,  KESSLER teaches the limitations of claim 23 as discussed above. In addition, KESSLER further discloses that charger is disposed between said camera module and said two rails (as shown in fig. 1 and fig. 5, charger 508 disposed between said camera module and said two rails).
	It is noticed that KESSLER does not disclose explicitly rails comprises notches.
	Maschhoff disclose of rails comprises notches (claim 5, underwater camera assembly of claim 1, wherein the at least one rail includes an integral stop at a first end and a locking notch proximate the first end and the first accessory includes a locking tab that is interlockingly received within the locking notch for lockingly coupling the first accessory to the housing).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that rails comprises notches as a modification to the system for the benefit to lock accessory to the camera (claim 5).

12.	Claim 32 is  rejected are rejected under 35 U.S.C. 103 as being unpatentable over KESSLER (US 20170366711) and in view of Brownlee (US 20120319477).
       
	Regarding claim 32,  KESSLER teaches the limitations of claim 31 as discussed above..
	It is noticed that KESSLER does not disclose explicitly said on-off switch is a piezo switch which is turned on/off by finger pressure on the switch.
	Brownlee disclose of said on-off switch is a piezo switch which is turned on/off by finger pressure on the switch (paragraph 0099, … , On-Off switches, two or more switches, dimmers both rotary or slide versions, timers, motion sensors, cameras, touchpads, touchscreens, piezo switches, and many other control input methodologies).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that said on-off switch is a piezo switch which is turned on/off by finger pressure on the switch as a modification to the system for the benefit of provide many control input methodologies (paragraph 0099).

15.					Conclusion
.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action..

16.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423